Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This office action is in response to application 15/718,685 and Response filed on 02/12/2021.  Claims 1-20 remain pending in the application.
2.  Applicant’s election of claims 1-10 and 16-20 in the reply filed on 02/12/2021 is noted. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 11-15 are withdrawn from further consideration and must be canceled pursuant to 37 CFR 1.142(b), as being drawn to a nonelected claims. 

Claim Rejections - 35 USC § 102
3.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.  Claims 1-3, 10, 16-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rahmat et al. (U.S. Patent 7,366,997).
5.  As to claims 1 and 16 Rahmat discloses:
Claim 1 A method of using integrated circuit design tools to implement a
given circuit design on an integrated circuit (col.1, ll.7-62; col.5, ll.12-19; Fig.9), the method comprising:
with the integrated circuit design tools (col.1, ll.7-62; col.3, ll.35-36; col.5, ll.12-19; col.9, ll.61-67; col.13, ll.1-17; col.14, ll.54-59; col.16, ll.25-55; Fig.9), generating a first configuration image to implement the given circuit design (as shown in Fig.5, the chip according to a design 403 is divided into regions, such as region 421, region 423 etc.; for example, the regions can be divided according to the contour lines of the temperature distributions, wherein the temperature within the regions is substantially uniform; then, e.g., located/placed in region 421 cell instances 411, 413, 415, etc. in the circuit design 403 (first configuration image to implement the given circuit design), are processed according to the leakage power of the cells - col.13, ll.1-56; Fig.5);
with the integrated circuit design tools (col.1, ll.7-62; col.3, ll.35-36; col.5, ll.12-19; col.9, ll.61-67; col.13, ll.1-17; col.14, ll.54-59; col.16, ll.25-55; Fig.9), generating a second configuration image that is different than the first configuration image, wherein the second configuration image also implements the given circuit design (as shown in Fig.5, for example, if the cell instance 411 has the highest leakage power in the region 421, the cell instance 411 may be moved to a lower temperature region - col.13, ll.57-67; col.14, ll.1-10; Fig.5);
configuring the integrated circuit using the first configuration image (located/placed in region 421 cell instances 411, 413, 415, etc. in the circuit design 403 (first configuration image) is routed to implement the first design of, e.g., an FPGA chip (configuring the integrated circuit) - col.3, ll.35-36; col.15, ll.6-10; Fig.5); and
reconfiguring the integrated circuit using the second configuration image (routing moved element/s of the first design of the circuit from a first location which has a first temperature according to the first temperature solution to a second location which has a second temperature according to the first temperature solution, in which the first temperature is higher than the second temperature to implement the second design of, e.g., an FPGA chip (configuring the integrated circuit) - col.3, ll.28-34; col.6, ll.3-19; col.10, ll.11-16; col.13, ll.62-67; col.14, ll.1-10; col.15, ll.6-10; Fig.5).
Claim 16 describes similar features as claim 1, and will have the same reasoning for rejection under 35 U.S.C. 102(a)(1) as set forth above.
6.  As to claims 2-3, 10, 17 and 19-20 Rahmat recites:
Claim 2 The method further comprising generating a physical netlist for the given circuit design; and running functional simulation on the physical netlist to obtain signal activity profile data (col.6, ll.13-19; col.7, ll.16-67; col.8, ll. 1-12; col.9, ll.61-67; col.10, ll.1-16).
Claims 3, 17 The method/instructions further comprising analyzing the signal activity profile data to identify a quiet region and a toggling region in the given circuit design (col.6, ll.13-19; col.7, ll.16-67; col.8, ll. 1-12; col.9, ll.61-67; col.10, ll.1-16; col.16, ll.66-67; col.17, ll.1-25;
Claim 10 The method, wherein the first and second images comprise partial reconfiguration images (col.13, ll.38-67; col.14, ll.1-10; Fig.5);
Claim 19 The non-transitory computer-readable storage medium further comprising instructions for using a first random fitter seed to generate the first configuration image; and using a second random fitter seed that is different than the first random fitter seed to generate the second configuration image (col.13, ll.1-67; col.14, ll.1-10; Fig. 4-5, 7, 9);
Claim 20 The non-transitory computer-readable storage medium further comprising instructions for generating a third configuration image that is different than the first and second configuration images, wherein the third configuration image also implements the same circuit design as the first and second configuration images; and taking turns reconfiguring the integrated circuit using at least the first, second, and third configuration images in response to restarting the integrated circuit (col.13, ll.1-67; col.14, ll.1-10; col.19, ll.44-63; Figs.4-5, 7, 9).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.  Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Rahmat in view of Papanikolaou et al. (U.S. Patent 8,578,312).
With respect to claims 4-5 Rahmat does not explicitly describe the method further comprising analyzing the signal activity profile data to identify an unused region in the given circuit design to reduce aging on the integrated circuit.
As to claims 4-5 Papanikolaou in combination with Rahmat teaches:
Claim 4 The method further comprising analyzing the signal activity profile data to identify an unused region in the given circuit design (col.17, ll.4-26; col.19, ll.27-67; col.20, ll.1-46);
Claim 5 The method, wherein generating the second configuration image comprises replacing the quiet region with a selected one of the toggling region and the unused region to reduce aging on the integrated circuit (col.12, ll.36-67; col.13, ll.1-9;  col.17, ll.4-43; col.19, ll.27-67; col.20, ll.1-46).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Papanikolaou’s teaching regarding the method further comprising analyzing the signal activity profile data to identify an .
8.  Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Rahmat in view of Chiu et al. (U.S. Patent 6,584,606).
With respect to claims 6-7 Rahmat does not explicitly describe the method, wherein generating the second configuration image comprises swapping the heavily used conductive routing path with the lightly-used conductive routing path to reduce electromigration on the integrated circuit.
As to claims 6-7 Chiu in combination with Rahmat describes:
Claim 6 The method further comprising analyzing the signal activity profile data to identify a heavily-used conductive routing path and a lightly-used conductive routing path (Abstract; col.5, ll.27-67; col.6, ll.1-63);
Claim 7 The method, wherein generating the second configuration image comprises swapping the heavily used conductive routing path with the lightly-used conductive routing path to reduce electromigration on the integrated circuit (Abstract; col.5, ll.27-67; col.6, ll.1-63; col.8, ll.1-30).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Chiu’s teaching regarding the method, wherein generating the second configuration image comprises swapping the heavily used conductive routing path with the lightly-used conductive routing path to reduce .
9.  Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rahmat in view of Clark et al. (U.S. Patent 8,819,603).
With respect to claim 18 Rahmat does not explicitly describe identifying first and second different metal types in the circuit design, wherein generating the second configuration image comprises swapping the first and second different metal types.
As to claim 18 Clark in combination with Rahmat recites identifying first and second different metal types in the circuit design, wherein generating the second configuration image comprises swapping the first and second different metal types (col.1, ll.50-62; col.10, ll.63-67; col.11, ll.1-31).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Clark’s teaching regarding identifying first and second different metal types in the circuit design, wherein generating the second configuration image comprises swapping the first and second different metal types to modify Rahmat’s invention by implementing the integrated circuit having improved transistor matching, such that the transistors have reduced variability of threshold voltage and body coefficient (col.1, ll.50-58).




Allowable Subject Matter
10. Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 1 and any intervening claims.
The prior art of record fails to teach or suggest or render obvious: the method/instructions, wherein generating the first configuration image comprises using a first random fitter seed to perform place and route; the first configuration image has a first set of quiet regions; generating the second configuration image comprises using a second random fitter seed that is different than the first random fitter seed to perform place and route; the second configuration image has a second set of quiet regions that is at least partially non-overlapping with the first set of quiet regions among with all limitation of claim 1.
11. Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 1 and any intervening claims.
The prior art of record fails to teach or suggest or render obvious: the method,  wherein generating the first configuration image comprises using a first random fitter seed to perform place and route; the first configuration image has a first set of unused regions; generating the second configuration image comprises using a second random fitter seed that is different than the first random fitter seed to perform place and route; the second configuration image has a second set of unused regions that is at least partially non-overlapping with the first set of unused regions among with all limitation of claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAUM B LEVIN whose telephone number is (571)272-1898.  The examiner can normally be reached on M-F 8 am-6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/NAUM LEVIN/           Primary Examiner, Art Unit 2851